Exhibit 10.59


RESTRICTED STOCK UNIT AWARD AGREEMENT


RESTRICTED STOCK UNIT AWARD AGREEMENT UNDER THE DREAMWORKS ANIMATION SKG, INC.
AMENDED AND RESTATED 2008 OMNIBUS INCENTIVE COMPENSATION PLAN, dated as of
__________, 2011 between DreamWorks Animation SKG, Inc., a Delaware corporation
(the “Company”), and ___________.
This Restricted Stock Unit Award Agreement (the “Award Agreement”) sets forth
the terms and conditions of an award of _____ restricted stock units (this
“Award”) that are subject to the terms and conditions specified herein (“RSUs”)
and that are granted to you under the DreamWorks Animation SKG, Inc. Amended and
Restated 2008 Omnibus Incentive Compensation Plan (the “Plan”). This Award
constitutes an unfunded and unsecured promise of the Company to deliver (or
cause to be delivered) to you, subject to the terms of this Award Agreement,
shares of the Company’s Class A Common Stock, $0.01 par value (“Share”), as set
forth in Section 3 below.
THIS AWARD IS SUBJECT TO ALL TERMS AND CONDITIONS OF THE PLAN AND THIS AWARD
AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE DISPUTE RESOLUTION PROVISIONS SET
FORTH IN SECTION 10. BY SIGNING YOUR NAME BELOW, YOU WILL HAVE CONFIRMED YOUR
ACCEPTANCE OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.
SECTION 1. The Plan. This Award is made pursuant to the Plan, all the terms of
which are hereby incorporated in this Award Agreement. In the event of any
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of this Award Agreement shall govern. Except as explicitly set forth
in this Award Agreement, in the event of any conflict between the terms of this
Award Agreement and the terms of any individual employment agreement between you
and the Company or any of its Affiliates (an “Employment Agreement”), the terms
of your Employment Agreement will govern.
SECTION 2.    Definitions. Capitalized terms used in this Award Agreement that
are not defined in this Award Agreement have the meanings as used or defined in
the Plan. As used in this Award Agreement, the following terms have the meanings
set forth below:
“Business Day” means a day that is not a Saturday, a Sunday or a day on which
banking institutions are legally permitted to be closed in the City of New York.
“Section 409A” means Section 409A of the Internal Revenue Code of


--------------------------------------------------------------------------------


1986, as amended, and the regulations and other interpretive guidance
promulgated thereunder, as in effect from time to time.
“Settlement Date” means the date on which you become entitled to delivery of
Shares in settlement of the RSUs subject to this Award Agreement, as provided in
Section 3(a) or 3(b) of this Award Agreement.
SECTION 3.    Vesting and Settlement. (a) Regularly Scheduled Settlement. (i) On
each Settlement Date set forth below, you shall become entitled to delivery of
Shares in settlement of the number of RSUs that corresponds to such Settlement
Date, as specified in the chart below, provided that you must be actively
employed by the Company or an Affiliate on the relevant Settlement Date, except
(A) as otherwise determined by the Committee in its sole discretion, (B) as set
forth in Section 3 of this Award Agreement or (C) as otherwise provided in your
Employment Agreement.
Scheduled Settlement Date
Aggregate Percentage Settled
Aggregate Number of Restricted Stock Units Settled
 
25
 
 
50
 
 
75
 
 
100
 



(ii) In the event that, prior to the final Settlement Date, you commence an
unpaid leave of absence in accordance with the Company’s policies as in effect
from time to time, your RSUs will remain outstanding pursuant to the terms of
this Section 3(a)(ii). Solely for purposes of this Award Agreement, your
employment with the Company and its Affiliates will be deemed to continue until
the earlier of (A) the six-month anniversary of the date that your unpaid leave
of absence began and (B) March 15 of the year following the year in which your
unpaid leave of absence began (the earlier of such dates, the “Final Return
Date”). Therefore, any RSUs that are outstanding on the date your unpaid leave
of absence began will remain outstanding until the Final Return Date and, if a
Settlement Date occurs during that period, will be settled on the relevant
Settlement Date. If you return to active employment prior to the Final Return
Date, your unsettled RSUs will remain outstanding following that date in
accordance with their terms. In the event that you do not return to active
employment with the Company or its Affiliates prior to the Final Return Date,
then except as set forth in your Employment Agreement or as otherwise determined
by the Committee in its discretion, your rights with respect to all outstanding
RSUs will immediately terminate upon the Final Return Date, and you will be
entitled to no further payments or benefits with respect thereto.
(iii) In the event that your employment with the Company is subject to an
Employment Agreement, and prior to the earlier of (x) the expiration or
termination of


--------------------------------------------------------------------------------


such Employment Agreement and (y) the final Settlement Date, the Company
determines that you shall no longer be required to perform services for the
Company or its Affiliates as specified in your Employment Agreement even though
your Employment Agreement will remain in effect until its scheduled expiration
date, then provided that you continue to comply with the terms of your
Employment Agreement, solely for purposes of Sections 3 and 4 of this Award
Agreement, you will be deemed to remain employed until the earlier of (A) the
scheduled expiration date of your Employment Agreement and (B) March 15 of the
year following the year in which you ceased to perform services for the Company
and its Affiliates. Upon the earlier of the events described in clauses (A) and
(B) of the immediately preceding sentence, your employment with the Company and
its Affiliates will be deemed to terminate, and your rights with respect to any
RSUs the Settlement Date of which has not yet occurred will terminate, and you
will be entitled to no further payments or benefits with respect thereto. For
the avoidance of doubt, except as otherwise set forth in your Employment
Agreement, in no event will the scheduled expiration of your Employment
Agreement be deemed to be a termination of your employment without cause or for
good reason for purposes of Section 3(b) of this Award Agreement.
(iv) In the event that your employment with the Company is terminated prior to
the final Settlement Date under any of the circumstances described in your
Employment Agreement (such as Incapacity, Death, Involuntary Termination or
Termination for Good Reason), your entitlement to receive Shares pursuant to
this Award shall be governed by the relevant section of your Employment
Agreement.
(a)    Settlement following a Change of Control. Except as explicitly set forth
in this Section 3(b) or Section 3(d) of this Award Agreement, and unless
otherwise provided pursuant to the provisions of your Employment Agreement, in
the event of a change of control (as defined in your Employment Agreement) prior
to the final Settlement Date, all unvested RSUs shall remain unvested and shall
continue to vest in accordance with their terms, without regard to the
occurrence of such change of control. Subject to the procedures set forth in
your Employment Agreement, if, during the one-year period following a change of
control, your employment is terminated by the Company without cause (as defined
in your Employment Agreement) or you terminate your employment for good reason
(as defined in your Employment Agreement), then, except as otherwise set forth
in your Employment Agreement, the RSUs will be settled not later than the tenth
(10th) day following the date of termination of your employment.
(b)    Payment of Shares. Payments made pursuant to this Award Agreement shall
be payable in Shares. The Company shall, except as set forth in your Employment
Agreement and subject to Sections 3(a), 3(b), 3(d) and 7 of this Award
Agreement, deliver to you or your legal representative, on each Settlement Date,
one Share for each RSU that is scheduled to be settled on such date in
accordance with the terms of this Award Agreement.


--------------------------------------------------------------------------------


(c)    Change of Control under your Employment Agreement. For the avoidance of
doubt, in the event of a change of control, unless provision is made in
connection with such change of control for (i) assumption of outstanding RSUs or
(ii) substitution for such RSUs of new restricted stock units covering stock of
a successor corporation or its “parent corporation” (as defined in Section
424(e) of the Code) or “subsidiary corporation” (as defined in Section 424(f) of
the Code) with appropriate adjustments as to the number and kinds of shares that
preserve the material terms and conditions of such outstanding RSUs as in effect
immediately prior to the change of control (including, without limitation, with
respect to the vesting schedules, the intrinsic value of the RSUs as of the
change of control and transferability of the Shares underlying such RSUs), all
outstanding RSUs shall accelerate vesting as of immediately prior to such change
of control, in which case, except as otherwise set forth in your Employment
Agreement, all outstanding RSUs will be settled not later than the tenth
(10th) day following the date of such change of control. Notwithstanding the
foregoing, in the event that payment of any amount that would otherwise be paid
pursuant to the immediately preceding sentence would result in a violation of
Section 409A, then your rights to payment of such amount will become vested
pursuant to such sentence and the amount of such payment shall be determined as
of the change of control, but such amount shall not be paid to you until the
earliest time permitted under Section 409A.
SECTION 4.    Forfeiture of RSUs. Unless the Committee determines otherwise, and
except as otherwise provided in your Employment Agreement or in Section 3 of
this Award Agreement, if the Settlement Date with respect to any RSUs awarded to
you pursuant to this Award Agreement has not occurred prior to the date on which
your employment with the Company and its Affiliates terminates, your rights with
respect to such RSUs shall immediately terminate, and you will be entitled to no
further payments or benefits with respect thereto.
SECTION 5.    No Rights as a Stockholder. You shall not have any rights or
privileges of a stockholder with respect to the RSUs subject to this Award
Agreement unless and until certificates representing Shares are actually issued
and delivered to you or your legal representative in settlement of this Award.
SECTION 6.    Non-Transferability of RSUs. Unless otherwise provided by the
Committee in its discretion, RSUs may not be sold, assigned, alienated,
transferred, pledged, attached or otherwise encumbered except as provided in
Section 9(a) of the Plan. Any purported sale, assignment, alienation, transfer,
pledge, attachment or other encumbrance of RSUs in violation of the provisions
of this Section 6 and Section 9(a) of the Plan shall be void.
SECTION 7.    Withholding, Consents and Legends. (b) Withholding. The delivery
of Shares pursuant to Section 3(c) of this Award Agreement is conditioned on
satisfaction of any applicable withholding taxes in accordance with this Section
7(a) and Section 9(d) of the Plan. In the event that there is withholding tax
liability in


--------------------------------------------------------------------------------


connection with the vesting of Restricted Shares, you may satisfy, in whole or
in part, any withholding tax liability by having the Company withhold from the
number of Restricted Stock Units you would be entitled to receive upon
settlement of the RSUs, a number of Shares having a Fair Market Value (which
shall either have the meaning set forth in the Plan or shall have such other
meaning as determined by the Company in accordance with applicable withholding
requirements) equal to such withholding tax liability.
(a)    Consents. Your rights in respect of the RSUs are conditioned on the
receipt to the full satisfaction of the Committee of any required consents that
the Committee may determine to be necessary or advisable (including, without
limitation, your consenting to the Company’s supplying to any third-party
recordkeeper of the Plan such personal information as the Committee deems
advisable to administer the Plan).
(b)    Legends. The Company may affix to certificates for Shares issued pursuant
to this Award Agreement any legend that the Committee determines to be necessary
or advisable (including to reflect any restrictions to which you may be subject
under any applicable securities laws). The Company may advise the transfer agent
to place a stop order against any legended Shares.
SECTION 8.    Successors and Assigns of the Company. The terms and conditions of
this Award Agreement shall be binding upon and shall inure to the benefit of the
Company and its successors and assigns.
SECTION 9.    Committee Discretion. Subject to the terms of this Award Agreement
and your Employment Agreement, the Committee shall have full and plenary
discretion with respect to any actions to be taken or determinations to be made
in connection with this Award Agreement, and its determinations shall be final,
binding and conclusive.
SECTION 10.    Dispute Resolution. (c) Jurisdiction and Venue. Notwithstanding
any provision in your Employment Agreement, you and the Company irrevocably
submit to the exclusive jurisdiction of (i) the United States District Court for
the District of Delaware and (ii) the courts of the State of Delaware for the
purposes of any suit, action or other proceeding arising out of this Award
Agreement or the Plan. You and the Company agree to commence any such action,
suit or proceeding either in the United States District Court for the District
of Delaware or, if such suit, action or other proceeding may not be brought in
such court for jurisdictional reasons, in the courts of the State of Delaware.
You and the Company further agree that service of any process, summons, notice
or document by U.S. registered mail to the other party’s address set forth below
shall be effective service of process for any action, suit or proceeding in
Delaware with respect to any matters to which you have submitted to jurisdiction
in this Section 10(a). You and the Company irrevocably and unconditionally waive
any objection to the laying of venue of any action, suit or proceeding arising
out of this Award Agreement or the Plan in (A) the United States District Court
for the District of Delaware


--------------------------------------------------------------------------------


or (B) the courts of the State of Delaware, and hereby and thereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.
(a)    Waiver of Jury Trial. You and the Company hereby waive, to the fullest
extent permitted by applicable law, any right either of you may have to a trial
by jury in respect to any litigation directly or indirectly arising out of,
under or in connection with this Award Agreement or the Plan.
(b)    Confidentiality. You hereby agree to keep confidential the existence of,
and any information concerning, a dispute described in this Section 10, except
that you may disclose information concerning such dispute to the court that is
considering such dispute or to your legal counsel (provided that such counsel
agrees not to disclose any such information other than as necessary to the
prosecution or defense of the dispute).
SECTION 11.    Notice. All notices, requests, demands and other communications
required or permitted to be given under the terms of this Award Agreement shall
be in writing and shall be deemed to have been duly given when delivered by hand
or overnight courier or three Business Days after they have been mailed by U.S.
registered mail, return receipt requested, postage prepaid, addressed to the
other party as set forth below:
If to the Company:
DreamWorks Animation SKG, Inc.
1000 Flower Street
Glendale, CA 91201
Attention: General Counsel
Telecopy : (818) 695-6123


If to you:
At the address specified in the Company's records






We currently do not support nested tables...



The parties may change the address to which notices under this Award Agreement
shall be sent by providing written notice to the other in the manner specified
above.
SECTION 12.    Headings. Headings are given to the Sections and subsections of
this Award Agreement solely as a convenience to facilitate reference. Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of this Award Agreement or any provision thereof.
SECTION 13.    Amendment of this Award Agreement. The Committee may waive any
conditions or rights under, amend any terms of, or alter, suspend, discontinue,
cancel or terminate this Award Agreement prospectively or retroactively;
provided, however, that, except as set forth in Section 14(d) of this Award
Agreement, any such waiver, amendment, alteration, suspension, discontinuance,
cancelation or termination that would materially and adversely impair your
rights under this Award Agreement shall not to that extent be effective without
your consent (it being understood, notwithstanding the foregoing proviso, that
this Award Agreement and the RSUs shall be subject to the provisions of
Section 7(c) of the Plan).


--------------------------------------------------------------------------------


SECTION 14.    Section 409A. (d) It is intended that the provisions of this
Award Agreement comply with Section 409A, and all provisions of this Award
Agreement shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.
(a)    Neither you nor any of your creditors or beneficiaries shall have the
right to subject any deferred compensation (within the meaning of Section 409A)
payable under this Award Agreement to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Award Agreement may
not be reduced by, or offset against, any amount owing by you to the Company or
any of its Affiliates.
(b)    If, at the time of your separation from service (within the meaning of
Section 409A), (i) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by the Company
from time to time) and (ii) the Company shall make a good faith determination
that an amount payable hereunder constitutes deferred compensation (within the
meaning of Section 409A) the payment of which is required to be delayed pursuant
to the six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then the Company shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest
(except as otherwise provided in your Employment Agreement), on the first
business day after such six-month period.
(c)    Notwithstanding any provision of this Award Agreement to the contrary, in
light of the uncertainty with respect to the proper application of Section 409A,
the Company reserves the right to make amendments to this Award Agreement as the
Company deems necessary or desirable to avoid the imposition of taxes or
penalties under Section 409A. In any case, you shall be solely responsible and
liable for the satisfaction of all taxes and penalties that may be imposed on
you or for your account in connection with this Award Agreement (including any
taxes and penalties under Section 409A), and neither the Company nor any of its
Affiliates shall have any obligation to indemnify or otherwise hold you harmless
from any or all of such taxes or penalties.
SECTION 15.    Counterparts. This Award Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
IN WITNESS WHEREOF, the parties have duly executed this Award Agreement as of
the date first written above.




--------------------------------------------------------------------------------


DreamWorks Animation SKG, Inc.,
By
 




 
Name:
 
Title: General Counsel



    
 












 
 



